Title: From Alexander Hamilton to Oliver Wolcott, Junior, [25 June 1798]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


[New York, June 25, 1798]
Dear Sir
I understand that the Collector of Philadelphia will speedily offer his resignation & that McPherson does not incline to be the successor—but that Major Jackson is desirous of it.
If all this be so—and if your experience of his conduct in his present station gives you a confidence that he would execute the Office of Collector well, it would gratify me to see him appointed. Jackson has more than once given me marks of personal regard, that claim a reciprocal sentiment from me & a disposition to promote efficaciously his interest as far as it can be done consistently with the public Interest.
Should it coincide with your views you may make any use of my wishes that you can imagine may be serviceable to the Major.
Yrs. Affecty
A HamiltonJune 25. 1798
O. Wolcott Esq
